DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Claims 2, 8 and 11 do not receive the priority date of Provisional Application No. 62161882 because the claims require that the “headspace is kept to at least fifteen percent (15%) of the interior volume” and this feature is not taught in the provision application.  Claims 2, 8 and 11, however, receive the priority date of parent application, U.S. Application No. 15/154,940 (filing date May 13, 2016), because the parent application teaches this feature.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 18 recites
18.  The method of claim 1 wherein the fluid treatment system further comprises a diverter having an opening positioned in the interior volume near the top of the container so as to be within the continuous headspace during operations; and wherein the gas outlet is in fluid communication with the diverter; and
wherein, during operations, any gasses move out of the interior volume via said diverter and gas outlet.  Emphasis added.


Claim 18 is indefinite because “near” is a relative term, for which the disclosure provides no standard of measuring, and for which a person of ordinary skill in the art would be unable to ascertain the meaning of.  See MPEP 2173.05(b).
To overcome this rejection, claim 18 could be rewritten as:
18.  The method of claim 1 wherein the fluid treatment system further comprises a diverter having an opening positioned in the interior volume 
wherein, during operations, any gasses move out of the interior volume via said diverter and gas outlet.








Claim Suggestions
Claim 18 recites
18.  The method of claim 1 wherein the fluid treatment system further comprises a diverter having an opening positioned in the interior volume near the top of the container so as to be within the continuous headspace during operations; and wherein the gas outlet is in fluid communication with the diverter; and
wherein, during operations, any gasses move out of the interior volume via said diverter and gas outlet.  Emphasis added.

The Examiner suggests removing the term “any” from the italicized phrase, because it is likely that not all of the gases being treated will move out of the interior volume via the diverter and gas outlet. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1, 2, 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Allen, US 5,403,475 in view of England, US 2008/0127822 or the prior art disclosed in Applicant’s specification (“the prior art”), and optionally in view of Glenn, Jr. et al., US 3,705,626. 
Claims 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of England or the prior art, optionally in view of Glenn, and optionally in view of Mielo, US 5,577,575.
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of England or the prior art, in view of Glenn and in further view of Odom et al., US 6,214,092.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of England or the prior art in view of Glenn in further view of Odom, and optionally in view of Mielo.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of England or the prior art in further view of Ball, IV et al., US 8,470,080, and optionally in view of Glenn.

Claims 1, 2, 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Allen, US 5,403,475 in view of England, US 2008/0127822 or the prior art disclosed in Applicant’s specification (“the prior art”), and optionally in view of Glenn, Jr. et al., US 3,705,626.
Independent claim 1 is directed to a method of treating a contaminated fluid having a gaseous contaminant mixed or dissolved therein.  The method comprises 
During operation, the container is sealed to maintain a seal between the interior volume and the outside environment, to prevent the escape and/or movement of liquids and gases out of the interior volume, except as may be provided for by the inlet, gas outlet or liquid outlet.  Liquids that are within the interior volume are kept at a liquid level that is below both the inlet and the gas outlet to provide at least some continuous headspace within the interior volume between the inlet and gas outlet.  The interior volume provides at least one square foot of surface area per barrel of contaminated fluid being treated.  The gaseous contaminant is hydrogen sulfide. The gas scrubber is operated at a flow rate of at least 140 cubic meters/minute.  
The disclosure provides no evidence that this flow rate is critical to the claimed invention, because there is no evidence of unexpected results.  Rather, the disclosure simply says that its system uses “SCRUBBER MAX™ HGR™ high gas rate scrubber made by Am-gas Services Inc.” at this flow rate, without explaining why the particular rate is critical.  Spec. dated June 17, 2020 (“Spec.”) p. 13, ll. 3–5.
Independent claim 11 is identical to claim 1, except that claim 11 does not require that the interior volume provides at least 1 square foot of surface area per barrel of contaminated fluid.  Additionally, claim 11 requires that the headspace is kept to at least fifteen percent (15%) of the interior volume.
Allen discloses a method for treating oil that is contaminated with dissolved gases.  Allen col. 5, ll. 3–5.  The method comprises a providing a fluid treatment system (Fig. 1) for treating the oil.  Id.  The fluid treatment system comprises a flash drum 24 (i.e., an enclosed container) defining an interior volume.  Id. at Fig. 1, col. 5, ll. 41–47.  The flash drum 24 comprises an inlet 23 to receive the contaminated oil, a gas outlet (the outlet connecting to vent line 88, represented by numeral 88 for convenience) to discharge gaseous contaminants, and a plurality of liquid outlets (the outlets connecting to lines 26, 28, 98, represented by these numerals for convenience) to discharge liquid that may be separated from the contaminated fluid.  Id. at Fig. 1, col. 8, ll. 34–51.  
During operation, the flash drum 24 is sealed to maintain a seal between the interior volume and the outside environment, so as to prevent the escape and/or movement of liquids and gases out of the interior volume, except as may be provided for via the inlet 23, the gas outlet 88 or the liquid outlets 26, 28, 98.  Allen col. 8, ll. 19–51.  These are the only orifices allowing fluid to travel in or out of the flash drum 24 during operation.  Id.  
Also during operation, float valve 25 maintains a constant level within the flash drum 24.  Allen Fig. 1, col. 8, ll. 48–51.  Therefore, the float valve 25 maintains a continuous headspace between the inlet 23 and the gas outlet 88.  Id.  The gaseous contaminant is hydrogen sulfide.  Id
The interior volume of the flash drum 24 can provide between 1.75–3.5 square feet of contact surface area, and can process 100–200 gallons (3.2–6.3 barrels) per hour.  Allen col. 8, ll. 29–33.  Therefore, the interior volume provides between 0.28–1.09 square feet of surface area per barrel of contaminated fluid being treated.  This range creates a prima facie case of obviousness because it overlaps with the claimed range.  MPEP 2144.05(I).  
The flash drum 24 comprises a longitudinal axis, which is the axis that runs from left to right through the flash drum 24, from the perspective seen in Fig. 1.  The flash drum 24 is positioned so that the longitudinal axis is held along a substantially horizontal plane, as seen in Fig. 1.

    PNG
    media_image1.png
    1009
    1196
    media_image1.png
    Greyscale

As noted, Allen teaches that hydrogen sulfide is removed from the oil.  Allen col. 1, ll. 30–34.  
Allen differs from claims 1 and 11, however because it does not disclose a scrubber for removing hydrogen sulfide from the air before it is expelled through vent 88 into the outside environment.  As such, the reference also does not teach a scrubber operating at a flow rate of at least 140 cubic meters/minute.
Additionally, Allen differs from claim 11 because it does not explicitly teach keeping the head space of the flash drum 24 to at least fifteen percent of the interior volume.
Regarding the first issue, England teaches that it is beneficial to provide a scrubber to remove hydrogen sulfide from air-streams because hydrogen sulfide is toxic.  England [0008], [0091].  England provides a scrubber for this purpose.  Id.  The scrubber provides better removal efficiency compared to conventional devices.  Id.  England’s scrubber can be used in petroleum storage areas.  Id. at [0091].  As such, it would have been obvious to use England’s scrubber in conjunction with Allen’s outlet 88 to remove hydrogen sulfide from the air expelled from flash tank 24 before it is released to the atmosphere to prevent this toxic substance from entering the outside environment.  
England does not teach its scrubber operating at a flow rate of at least 140 cubic meters/minute, as required by claims 1 and 11.  However, the scrubber works by transferring contaminated air through a chamber packed with solid scrubbing media to remove contaminants from the air.  England Fig. 1, [0052].  An inlet pipe feeds dirty air to the chamber, and an outlet pipe discharges clean air from the chamber.  Id.  The flow rate through the scrubber is the volume of air that passes through it per unit of time.  Flow rate is calculated by multiplying the cross-sectional area of the ductwork handling 1.  Therefore, the flow rate through England’s scrubber could be scaled up or down depending on the size of the ductwork (i.e., the inlet, outlet and chamber) or the velocity of air moving through the device.  Additionally, England recognizes that its scrubber can be scaled up or down because it describes a small-scale prototype illustrated in Fig. 2.  Id. at [0052].  Mere scaling up of a prior art process capable of being scaled up, would not establish patentability in a claim to an old process so scaled.  MPEP 2144.04(IV)(A).  Therefore, the limitation requiring that the gas scrubber operates at a flow rate of 140 cubic meters/minute fails to patentably distinguish over Allen in view of England because England’s scrubber can be scaled up or down, depending on the desired application, with the scaling being performed by velocity of the air or the cross-sectional area of the scrubber.  

    PNG
    media_image2.png
    884
    1084
    media_image2.png
    Greyscale

Additionally, Applicant’s disclosure admits that SCRUBBER MAX™ HGR™ high gas rate scrubber made by Am-gas Services Inc. of Rockyview, Alberta, Canada is a prior art scrubber which is suited for controlling and removing hydrogen sulfide in high flow, low pressure venting applications, with a flow rate of 140 cubic meters/minute.  Spec. dated June 17, 2020 (“Spec.”) p. 13, ll. 3–8.  Because Allen’s flash tank 24 vents hydrogen sulfide (which is a toxic gas), it would have been obvious to use the SCRUBBER MAX™ HGR™ high gas rate scrubber to remove hydrogen sulfide from the air before it is released through Allen’s vent 88.  
The disclosure admits that the SCRUBBER MAX™ HGR™ scrubber is prior art because the specification states that this scrubber was manufactured by a different inventive entity than the Applicant (i.e., Am-gas Services Inc.).  If the SCRUBBER MAX™ HGR™ was not in existence before the application was filed, the applicant would have been unable to describe it in the specification.  Additionally, the Am-gas website shows that the Scrubber Max Series scrubbers were available as of Nov. 29, 2013, which is before the effective filing date (May 15, 2015) of instant application.

    PNG
    media_image3.png
    196
    923
    media_image3.png
    Greyscale

Furthermore, because the Applicant’s disclosure fails to indicate the criticality of the claimed flow rate, any difference between the claimed invention and the prior art on this point is one of degree rather than kind, insufficient for patentability.  MPEP 2144.05(II)(A) (“It is a settled principle of law that a mere carrying forward of an original 
Regarding the second issue, Allen uses float valve 25 to maintain a relatively constant liquid volume (and therefore headspace above the liquid) within flash drum 24. Allen Fig. 1, col. 8, ll. 48–51.  Additionally, Allen is concerned with designing the system to maintain a desired surface area within flash drum 24 so that, as the air/oil stream enters the drum 24, the fluid spreads out over a large surface area as it travels down to the residing liquid level in drum 24.  Id. at col. 8, ll. 19–34.  Therefore, it would have been and obvious, routine engineering choice to adjust the float valve 25 to maintain a desired headspace within the flash drum 24 to maintain a desired surface area within its interior.  
Additionally, the difference between the size of the headspace in claim 11 compared to the headspace in Allen is a change in proportion or degree rather than kind insufficient for patentability, because Allen’s flash tank 24 performs essentially the same function as the claimed invention.  MPEP 2144.05(II)(A).  
More specifically, during operation of Applicant’s invention, contaminated fluid enters the interior volume 12v of the container 12, and then rapidly expands into a greater volume.  Spec. Fig. 1, p. 11, ll. 12–18.  This expansion causes a significant portion of the gaseous contaminants to separate from the liquid.  Id.  Gravity causes the liquid to settle on the bottom of the container 12, while the gas remain in the headspace, and then exit through gas outlet 12g.  Id.   The headspace decreases more liquid enters Id. at p. 1, ll. 19–p. 12, ll. 6.  As such, liquid is drawn out at such a rate to maintain a desired level of the headspace.  Id.
Allen’s device operates in essentially the same manner.  As the contaminated oil enters the flash drum 24, air and liquid separate by forcing the air/oil to spread out over a large surface area (i.e., as it expands) as it travels down to the residing liquid level in drum 24.  Allen Fig. 1, col. 8, ll. 19–33.  The separated gas moves to the headspace above the oil, and is vented through the vapor vent 88 at the top of the drum 24.  Id. at col. 8, ll. 34–47.  Float valve 25 pumps oil out of the drum 24, to maintain a relatively constant liquid level, and a relatively constant headspace.  Id. at col. 8, ll. 48–50.  
As noted, mere carrying forward of an original patented conception involving only change of form, proportions, or degree by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.  MPEP 2144.05(II)(A).  Here, because Allen and Applicant’s invention operate in substantially the same way, claim 11 is not patentably distinct from the prior art because the difference in the headspace is only a change in proportions or degree.  Id.  
Allen’s flash drum 24 teaches the limitation of—“the container further comprises a longitudinal axis, and wherein, during operations, the container is positioned so that the longitudinal axis is held substantially along a horizontal plane”—for the reasons stated above.
However, it also would have been obvious to change the shape of Allen’s flash drum 24 to be elongated in the horizontal direction.  This is because Glenn discloses a flash type separation means 21 (a flash drum) used to separate gas from oil.  Glenn Fig. Id.  

    PNG
    media_image4.png
    499
    623
    media_image4.png
    Greyscale

It would have been obvious to modify Allen’s flash drum to have the shape of Glenn’s flash type separation means 21 because this shape is commonly used for flash drums.  A person of ordinary skill in the art would have a reasonable expectation of success with this modification because Allen’s flash tank 24 and Glenn’s separator 21 operate in substantially the same way.  Specifically, Allen’s flash drum 24 is designed to allow the air/oil mixture to separate by forcing it to spread over a large surface area as it travels down to the residing liquid level in drum 24.  Allen Fig. 1, col. 8, ll. 20–24.  Likewise, Glenn’s flash drum 21 separates a gas/liquid mixture by expanding it as the mixture enters separator 21 to liberate gas from the liquid phase.  Glenn Fig. 1, col. 4, ll. 56–61.  Therefore, because Allen’s flash drum 24 and Glenn’s flash separator 21 operate in essentially the same way, Allen’s flash drum 24 would be expected to operate in essentially the same manner if it took the shape of Glenn’s separator 21.
Dependent claim 2 requires for the method of claim 1, the headspace is kept to at least fifteen percent (15%) of the interior volume.  
This limitation fails to patentably distinguish over the prior art for the same reasons as in the rejection of claim 11 above.
Dependent claim 4 requires for the method of claim 1 further comprises providing a source of carrier gas, and premixing the carrier gas into the contaminated fluid.
Allen’s method uses mixing means 22 to premix air (i.e., a carrier gas) into the contaminated oil before the oil is transferred into the flash tank 24.   Allen Fig. 1, col. 2, ll. 52–55.  The source of air provided to mixing means 22 corresponds to the “source of carrier gas.”

Claims 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Allen, US 5,403,475 in view of England, US 2008/0127822 or the prior art disclosed in Applicant’s specification (“the prior art”) optionally in view of Glenn et al., US 3,705,626 and optionally in view of Mielo, US 5,577,575.
Dependent claim 5 requires for the method of claim 1 further comprises providing a source of carrier gas and purging the headspace with the carrier gas.
As noted, during operation, Allen’s mixer 22 introduces air (i.e., a carrier gas) is into the incoming fluid.  Allen Fig. 1, col. 5, ll. 41–47.  The air is purged from the system through vent 88.  Allen Fig. 1, col. 8, ll. 45–47.
Additionally, as noted, Allen’s device is used to process oil.  Allen also discusses the need to remove moisture laden air from the flash drum to prevent water condensation.  Allen col. 8, ll. 52–66.  As such, Mielo teaches that it is beneficial to 
Independent claim 7 is identical to claim 1, except that claim 7 does not require that the interior volume provides at least 1 square foot of surface area per barrel of contaminated fluid.  Additionally, claim 7 requires that the method comprises the steps of providing a source of carrier gas and purging the headspace with the carrier gas.
Claim 7 is rejected for the same reasons as claims 1 and 11 above.
Additionally, Allen’s method teaches the steps of—“providing a source of carrier gas [and] purging the headspace with said carrier gas.”  This is because Allen uses mixer 22 to introduce air into the incoming fluid.  Allen Fig. 1, col. 5, ll. 41–47.  The air is purged from the headspace through vent 88.  Id. at Fig. 1, col. 8, ll. 45–47.
Alternatively, it would have been obvious for Allen’s method to perform these method steps.  Allen’s device is used to process oil.  Allen also discusses the need to remove moisture laden air from the flash drum to prevent water condensation.  Allen col. 8, ll. 52–66.  As such, Mielo teaches that it is beneficial to provide a blower 1 within an oil tank 1 to blow air into the headspace to dry the walls and prevent condensation.  Mielo Fig. 2, col. 2, ll. 4–47, col. 3, ll. 67–col. 4, ll. 3.  It would have been obvious to provide a similar blower in Allen’s flash drum 24 to blow air into the drum to prevent condensation.    
Dependent claim 8 .
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Allen, US 5,403,475 in view of England, US 2008/0127822 or the prior art disclosed in Applicant’s specification (“the prior art”), in view of Glenn, Jr. et al., US 3,705,626 and in further view of Odom et al., US 6,214,092.
Claims 14 and 16 require that for the method of claims 1 and 11, respectively, the container is 35 feet long, 8 feet wide and 8 feet high.  The method further comprises transporting the container at least some distance by highway travel.  Applicant’s disclosure fails to indicate that this size is critical to the operation of the device, because there is no evidence of unexpected results.
Allen’s system is used to remove dissolved gases from oil.  Allen col. 1, ll. 5–12.  The Fig. 1 embodiment illustrates that the system is used to treat lubricating oil.  Id. at col. 2, ll. 52–57.  This embodiment, however, is not limiting on the scope of the invention.  Id
It also would have been obvious to select the desired dimensions of the flash drum 24 to ensure that it has a sufficient surface area to allow the oil and gas to separate from one another.  Furthermore, scaling up the size of Allen’s flash drum 24 would have been a routine engineering choice.  Changing the size of the flash drum 24 would not alter its principle of operation because Glenn teaches a flash drum 21 (which is larger than Allen’s because it is used at an oil well 11) which operates using the same flashing technique as Allen.  Glenn col. 2, ll. 56–66; Allen col. 8, ll. 19–33.  Therefore, enlarging the size of Allen’s flash drum 24 to have the claimed dimensions would merely represent scaling up of a prior art process capable of being scaled up.
Additionally, because Applicant’s disclosure fails to disclose that the claimed dimensions are critical to the operation of the device, any difference between the claimed invention and the prior art on this point is one of degree rather than kind, insufficient for patentability.  MPEP 2144.05(II).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Allen, US 5,403,475 in view of England, US 2008/0127822 or the prior art disclosed in Applicant’s specification (“the prior art”) in view of Glenn et al., US 3,705,626 in further view of Odom et al., US 6,214,092, and optionally in view of Mielo, US 5,577,575.
Claim 15 depends from claim 7, and is identical to claims 14 and 16.  Claim 15 is rejected for the same reason as claims 14 and 16 above.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Allen, US 5,403,475 in view of England, US 2008/0127822 or the prior art disclosed in Applicant’s specification (“the prior art”) in further view of Ball, IV et al., US 8,470,080, and optionally in view of Glenn, Jr. et al., US 3,705,626.
Claim 18 requires for the method of claim 1, the fluid treatment system further comprises a diverter having an opening positioned in the interior volume near the top of the container, so as to be within the continuous headspace during operations.  The gas outlet is in fluid communication with the diverter.  During operations, any gasses move out of the interior via the diverter and the gas outlet.
In Allen, the gas that has been separated within the flash drum 24, moves with a turbulent motion before it exits the flash drum through vent 88.  Allen col. 2, ll. 34–47.  
The reference differs from claim 18, however, because it fails to disclose a diverter, as required by the claim.
However, Ball discloses a separator vessel 10 for removing gas from liquid.  The vessel comprises a gas outlet 28.  Ball Fig. 1, col. 4, ll. 32–49.  The vessel 10 also comprises a vortex breaker 110 (the “diverter”) connected to the gas outlet 28.  Id. at col. 6, ll. 48–59.  The vortex breaker 110 has an opening (the inlet of the vortex breaker) positioned in the interior volume of the vessel 10 near the top, so as to be within a headspace of the vessel during operations.  Id.  The gas outlet 28 is in fluid communication with the vortex breaker 110, because gas flows into the vortex breaker and then out through the gas outlet 28.  Id.  

    PNG
    media_image5.png
    606
    767
    media_image5.png
    Greyscale

The vortex breaker 110 is beneficial because it prevents liquid from being re-entrained with the gas, after these fluids have separated.  Ball col. 1, ll. 62–65.  Because the gas in Allen flows in a turbulent motion before exiting through the vent 88, it would have been obvious to provide a vortex breaker within Allen’s flash drum 24 to prevent re-entrainment of liquid with the gas.  
When Allen is modified in view Ball—during operation, any gas would move out of the interior of the flash tank 24 via the vortex breaker 110 and the vent 88, because the vent 88 is used to remove gas from the flash tank 24.  Allen Fig. 1, col. 8, ll. 45–47.
Election/Restrictions
Newly submitted claims 17 and 19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 2, 4, 5, 7, 8, 11, 14–16 and 18
II. Claims 17 and 19, drawn to a method for treating a contaminated fluid, classified in E21B41/0071.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related methods for treating a contaminated fluid. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
Here, the inventions as claimed can have a materially different mode of operation.  Specifically, Inventions I and II use different modes of operation to receive and remove gaseous contaminants exiting from a gas outlet.  Invention I uses a gas scrubber, while Invention II uses a flare stack.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The Inventions are classified separately.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17 and 19 are withdrawn from 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
U.S. Patent No. 9,833,728
The claims are rejected as follows:
Claims 1 and 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 9,833,728 (“the ’728 patent”).  
Claims 2, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of the ’728 patent in view of Allen. 
Claims 5 and 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of the ’728 patent in view of Mielo. 
Claim 6 
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of the ’728 patent in view of Mielo and in further view of Allen.  
Claim 10 is rejected on the ground of nonstatutory double patenting over claims 1 and 5 of the ’728 patent in view of Mielo and optionally in view of Glenn.  
Claim 13 is rejected on the ground of nonstatutory double patenting over claims 1 and 5 of the ’728 patent in view of Allen and optionally in view of Glenn.  
Claim 14 is rejected on the ground of nonstatutory double patenting over claims 1 and 5 of the ’728 patent in view of Odom.  
Claim 15 is rejected on the ground of nonstatutory double patenting over claims 1 and 5 of the ’728 patent in view of Mielo and in further view of Odom.  
Claim 16 is rejected on the ground of nonstatutory double patenting of claims 1 and 5 of the ’728 patent in view of Allen and in further view of Odom.
Claim 18 is rejected the ground of nonstatutory double patenting of claims 1 and 5 of the ’728 patent in view of Ball.

Regarding instant claims 1 and 4, claims 1 and 5 of the ’728 patent teach a fluid treatment system all of the features of the fluid treatment system used in claims 1.  It would have been obvious to use the fluid treatment system of claims 1 and 5 of the ’728 to treat contaminated fluid, because the purpose of this system is to treat contaminated fluid. 
Regarding instant claims 5 and 7, claims 1 and 5 of the ’728 patent teaches all of the features of the claim, except that it does not disclose purging the headspace of the container with a carrier gas.  However, Mielo teaches that it is beneficial to provide a 
Regarding instant claims 2, 8, 11 and 12, claims 1 and 5 of the ’728 patent teaches all of the features of the claim, except that it does not disclose keeping the headspace to at least fifteen percent (15%) of the interior volume.  However, Allen teaches a similar container (flash tank 24) where the interior surface area is controlled to ensure proper space to allow air and liquid to separate from one another.  Allen col. 8, ll. 19–34.  Therefore, it would have been obvious to use routine experimentation to determine the optimal headspace within the container of claim 1 of the ’728 patent to ensure enough volume for gas and liquid to separate.  MPEP 2144.05(II).
Regarding instant claims 6, 10 and 13, claims 1 and 5 of the ’728 patent (in view of Mielo or Allen) teaches all of the limitations of the claims, except for the feature of the container further comprising a longitudinal axis, wherein during operations the container is positioned so that the longitudinal axis is held substantially along a horizontal plane.  
However, the changing the shape would be a routine engineering choice.  MPEP 2144.04(IV)(B). 
Additionally, the container would be understood in the art as a flash vessel because the incoming fluid expands to separate gas from liquid.  In the flash vessel arts, Glenn discloses a flash separator 21 with a rectangular shape, with a longitudinal 
Regarding instant claims 14–16, claims 1 and 5 of the ’728 patent (in view of Mielo or Allen) teaches all of the limitations of the claims except that it does not teach the container is 35 feet long, 8 feet wide and 8 feet high, with the container being transported by highway travel.
However, it would have been obvious to adjust the size of the container in the ’728 patent to have these dimensions because this would merely represent scaling the process up or down.  MPEP 2144.04(IV)(A).  Additionally, it would have been obvious to transport the container on the highway because Odom discloses a separator apparatus 100 that is transportable to a well site on a trailer, and therefore a person of ordinary skill in the art would understand the advantages of making the container transportable.  Odom Fig. 1, col. 5, ll. 19–35.
Regarding instant claim 18, the ’728 patent fails to disclose a diverter, as required by the claim.  However, it would have been obvious to use Ball’s diverter with the ’728 patent, for reasons similar to the 35 U.S.C. 103 rejection of claim 18, as seen above.





U.S. Application No. 16/905,890
The claims are rejected as follows:
Claims 1, 4, 7, 8 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/905,890 (“the ’890 application”) in view of Allen and optionally in view of the prior art.  
Claims 2 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of the ’890 application.  
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of the ’890 application.  
Claims 14 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of the ’890 application.  
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 6 of the ’890 application.
Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of the ’890 application.

Regarding instant claims 1, 2, 4, 6–8, 10–13
However, the device is used to process fluids, including oil or water.  Spec. of the ’890 application filed 06/18/2020 (“’890 Spec.”) p. 1, ll. 12–16.  In the art of treating oil, Allen teaches that hydrogen sulfide is a common gaseous contaminant in oil that needs to be removed.  Allen col. 1, ll. 45–50.  It would have been obvious for claim 1 of the ’890 application to remove hydrogen sulfide because it is used to remove gaseous contaminants from oil, and hydrogen sulfide is a common contaminant in oil, in view of Allen.
Additionally, Allen teaches that the surface area of its flash drum 24 is very large to allow the gas and liquid to separate from one another as they enter the drum 24.  Allen col. 8, ll. 19–33.  Therefore, it would have been obvious to use routine experimentation to optimize the surface area of the container in claim 1 of the ’890 application to ensure that liquid and gas can separate from one another within the interior volume.
It would have been obvious to scale the operational parameters up or down for the prior art, to meet the claimed flow rate because a person of ordinary skill in the art would understand that the size of the scrubber or the velocity of the gas being processed can be changed to affect the desired flow rate.  MPEP 2144.04(IV)(A).  
Additionally, the admitted prior art in instant specification teaches that the SCRUBBER MAX™ HGR™ scrubber manufactured by Am-gas Services is a useful scrubber to remove toxic gases with a flow rate of 140 cubic meters/minute.  Spec. p. 13, ll. 3–7.  It would have been obvious to use this scrubber with claim 1 of the ’890 application because the simple substitution of one known element for another is within 
It would have been obvious to use the fluid treatment system of claim 1 of the ’890 application to treat contaminated fluid, because the purpose of this system is to treat contaminated fluid. 
Regarding instant claim 5, claim 5 of the ’890 application teaches the features of this claim.
Regarding instant claims 14–16, claim 6 of the ’890 application teaches the features of these claims.
Regarding claim 18, claim 9 of the ’890 application teaches the features of this claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
35 U.S.C. 112(d) Rejections
The Examiner withdraws the 35 U.S.C. 112(d) rejection of claim 12, because this claim is cancelled.
Double Patenting
The Examiner maintains the double patenting rejections for the reasons stated above.



35 U.S.C. 103 Rejections
The Examiner notes that the Applicant cites to the specification, where it explains the importance of the horizontal orientation of the container.  See Applicant Rem. dated Nov. 17, 2021 (“Applicant Rem.”) 11.  
The Applicant further argues that it would not have been obvious to modify the shape of Allen’s flash tank 24, in view of Glenn, asserting that Glenn is non-analogous art.  See Applicant Rem. 11.
The Applicant notes that a reference must be analogous art to the claimed invention for it to be used in an obviousness rejection under 35 U.S.C. 103.  Applicant Rem. 11–12; MPEP 2141.01(a)(I).  A reference is analogous art if: (1) it is from the same field of endeavor as the claimed invention (even if it addresses a different problem) or (2) it is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor).  MPEP 2141.01(a).
The Applicant argues that Glenn is in a different field of endeavor—asserting that the Applicant’s filed of endeavor is to remove contaminants and toxins from fluids, while Glenn is in the field of controlling fluid flow.  Applicant Rem. 13.  
The Examiner respectfully disagrees.  The field of endeavor of the claimed invention is fluid treatment.  This is because the claims are directed to “A method for treating a contaminated fluid.”  The fluid can be produced from a variety of sources, including wells.  This is because the disclosure indicates that the fluid being treated can come from a variety of sources “such as a well.”  Spec. dated June 17, 2020 (“Spec.”), p. 10, ll. 15–21.  
Glenn is also in the field of endeavor of fluid treatment.  This is because Glenn describes a system that that uses a gas-liquid separator to treat a multiphase fluid, produced from a well.  Glenn col. 2, ll. 29–48.  The gas-liquid separator performs treatment by separating the multi-phase fluid into gas and liquid phases.  
Additionally, Glenn is in the same field of endeavor as the Applicant’s claimed invention, even if the claimed invention is interpreted more narrowly, to be in the field of removing contaminants and toxins from fluids.  This is because Glenn describes a system that separates a multiphase fluid into gas and liquid.  Glenn col. 2, ll. 29–48.  The gas within the multiphase fluid would be understood as a contaminant, because it is a component of the multiphase fluid that the user desires to separate from the liquid.
The Applicant also argues that Glenn is non-analogous art, arguing that addresses a different problem than the claimed invention.  The Applicant asserts that claimed invention is to avoid the need for chemical scavenger when removing contaminants such as hydrogen sulfide from a fluid.  Applicant Rem. 14.  In contrast, the Applicant asserts that Glenn solves the problem of controlling flow of a multi-phase fluid stream produced from an oil well.  Id.  The Applicant argues that Glenn is not concerned with removing contaminants from anything.  Id.  Rather, the gas exiting the upper gas outlet 22 is merely directed to a production line 26.  Id.  Since the gas exiting Glenn’s device is not directed to an outside environment, but to a production line—there is no need to address the issue of contaminants.  Id.
The Examiner respectfully disagrees.  Glenn’s system addresses the same problem as the Applicant’s invention.  Its gas-liquid separator 21 removes gas from liquid without the use of chemical scavengers, because it uses a “flash separation” Id.  
Additionally, Glenn’s separator 21 is concerned with removing contaminants from the liquid in the multiphase stream, because the gas can be considered as a contaminant.  A contaminant is any component that a user wants removed from something.  Here, the gas is a contaminant in the multiphase fluid, because the system directs the multiphase fluid to the separating means 21, so that the gas can be removed from the liquid.  Glenn Fig. 1, col. 4, ll. 56–66.
Additionally, Glenn addresses the same problem as the claimed invention, because Glenn’s separating means 21 uses the same flash separation technique as described in the Applicant’s disclosure.  The Applicant’s specification teaches that, during operation, contaminated fluid enters the interior volume 12v under pressure, and then will rapidly expand into the greater volume provided by the interior volume 12v.  Spec. p. 11, ll. 12–18.  This causes a significant portion of the gaseous contaminants to separate or break out of the liquid portion L.  Id.  Likewise, during operation of Glenn’s device, multiphase fluid expands upon entering the separator 21 to liberate gas from solution in the liquid phase.  Glenn Fig. 1, col. 4, ll. 56–64.  As such, because Glenn’s separator 21 operates in the same way as taught in the Applicant’s disclosure, Glenn would have logically commended itself to an inventor’s attention when considering the problem addressed by the Applicant’s disclosure.  See MPEP 2141.01(a)(I).  Therefore, Glenn is reasonably pertinent to the problem faced by the inventor.  Id
The Applicant also argues that Glenn is not analogous art, even though it is in the same general field as the Applicant’s invention.  Applicant Rem. 15.  Rather, the claimed invention relates to decontamination of fluids, which may include oil—whereas Glenn is directed to extraction of petroleum.  Id.
The Examiner respectfully disagrees.  Glenn relates to the decontamination of a multiphase fluid, because the fluid is directed into a separating means 21 to remove gas from liquid.   Glenn Fig. 1, col. 4, ll. 56–66.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See e.g., Veris Application Note, Determining Air Flow, available at https://www.veris.com/ASSETS/DOCUMENTS/CMS/EN/Static_Documents/Application%20Notes/vn48_1009MeasuringAirflow.pdf (2009), last visited May 14, 2021.